FILED
                                         UNITED STATES DISTRICT COURT                                       MAY 1 4 2010
                                         FOR THE DISTRICT OF COLUMBIA
                                                                                                    Clerk, U.S. District & Bankruptc
                                                                                                   Courts for the District of CO/Umbra

            ANTWINE A. TAZEWELL,                          )
                                                          )
                           Plaintiff,                     )
                                                          )
                   v.                                     )
                                                          )
                                                                  Civil Action No.      10 0793
            BARACK OBAMA, et ai.,                         )
                                                          )
                           Defendants.                    )


                                              MEMORANDUM OPINION

                   This matter comes before the court on review of plaintiff s application to proceed in

            forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

            complaint.

                   The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

            upon which relief can be granted. 28 US.c. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 US.

            319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

            claims based on an indisputably meritless legal theory, but also claims whose factual contentions

            are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

            cases whose factual contentions are clearly baseless. !d. at 328. The trial court has the discretion

            to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

            are irrational or wholly incredible. Denton v. Hernandez, 504 US. 25, 33 (1992).

                   Plaintiff alleges that the government has implanted devices in his body, and that these

            devices control his mind and body functions. See Compl. at 4-6 (page numbers designated by the



                                                              1


        I
r
    ~
Court). These devices allegedly cause plaintiff "'extreme' pain and suffering physically,

psychologically, emotionally and financially for their cognitive interrogation." Id. at 5. He

demands that the implants be removed immediately, and also demands compensation of $5

billion. Id. at 16.

        The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

u.s. 519,520 (1972).   Having reviewed plaintiffs complaint, the court concludes that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.c. § 19l5(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.




                                              United States District Judge
DATE:




                                                 2